Citation Nr: 0525778	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-22 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, status post lateral meniscectomy, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for right knee 
synovitis, status post arthroscopic surgeries, evaluated as 
10 percent disabling prior to August 2, 2002.

3.  Entitlement to an increased rating for right knee 
synovitis, status post arthroscopic surgeries, currently 
evaluated as 10 percent disabling from November 1, 2002.

4.  Entitlement to an increased rating for residuals, left 
knee injury, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Linda F. McCain, Counsel


INTRODUCTION

The veteran served on active duty with the Army from March 
30, 1979 to July 13, 1979, and with the Army National Guard 
from March 8, 1980 to March 9, 1980.  He also served with the 
Kansas Army National Guard on inactive duty for training from 
June 5, 1982 to June 19, 1982.  

These matters are before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Wichita, 
Kansas, Medical and Regional Office Center of the Department 
of Veterans Affairs (VA).  The August 2002 rating decision 
confirmed and continued a 10 percent evaluation for right 
knee synovitis, status post arthroscopic surgeries, prior to 
August 2, 2002, awarded a temporary total convalescence 
rating pursuant to 38 C.F.R. § 4.30 effective from August 2, 
2002, and confirmed and continued a 10 percent rating from 
October 1, 2002.  The August 2002 rating decision also 
confirmed and continued a separate 10 percent rating for 
residuals of a right knee injury, status post lateral 
meniscectomy, and confirmed and continued a 10 percent rating 
for residuals of a left knee injury.  By a rating action in 
November 2002, the temporary total convalescence rating for 
right knee synovitis, status post arthroscopic surgeries, was 
extended one month through October 2002, and a 10 percent 
rating was confirmed and continued from November 1, 2002.  A 
rating action in January 2003 increased the 10 percent 
evaluation for right knee injury, status post lateral 
meniscectomy, to 30 percent, retroactively effective from 
November 29, 2001, the date of the increased rating claim.  

The January 2003 rating decision and subsequent statement of 
the case issued in April 2003 concerning entitlement to an 
increased evaluation for service connected right knee injury, 
status post lateral meniscectomy, contain a one paragraph 
misstatement referable to the assignment of the 30 percent 
rating for the service connected right knee injury, status 
post meniscectomy.  In sum, the misstated paragraph reflects 
that a 10 percent rating for right knee injury, status post 
lateral meniscectomy, is continued and a 30 percent rating is 
assigned for the right knee synovitis, status post 
arthroscopic surgeries.  Otherwise, the Board notes that the 
reasons and bases discussion was appropriate to the issue 
being rated in the January 2003 rating decision and the April 
2003 statement of the case.  Further, the Board notes that 
the December 2003 supplemental statement of the case issued 
to the appellant correctly phrased the claim on appeal as 
entitlement to an increased evaluation for service connected 
right knee injury, status post lateral meniscectomy, 
currently rated 30 percent disabling.  

By a rating decision dated in December 2003, the Regional 
Office (RO) granted separate service connection for a tender 
scar of the right knee, as a residual of the service 
connected right knee injury, status post lateral 
meniscectomy, and assigned a 10 percent rating effective from 
November 29, 2001.  The appellant has not filed a notice of 
disagreement to either the assigned rating or the effective 
date assigned.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (Where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level for the disability or the effective date assigned).  

The evidence of record reasonably raises the claim of 
entitlement to service connection for calluses on the right 
lateral great toe and on the underside of the right small toe 
as secondary to the service connected right knee 
disabilities.  See March 2002 VA examination.  The veteran 
had abnormal calluses on his right lateral great toe and on 
the underside of the right small toe.  He walked with a 
distinctly pronounced limp with dragging of his right toe 
with each step.  As this claim has not been developed for 
appellate review, it is referred to the RO for appropriate 
action.  See Brannon v. West, 12 Vet. App. 32, 34 (1998); 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the August 2002 rating decision on appeal 
adjudicated the rating assigned for both service-connected 
right knee disabilities then established.  The veteran's 
notice of disagreement as to the assigned ratings was not 
limited as to only one service-connected right knee 
disability.  However, neither a statement of the case nor 
supplemental statement of the case has been issued which 
addressed the right knee synovitis, status post arthroscopic 
surgeries, rated 10 percent prior to August 2, 2002, and from 
November 1, 2002.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Despite the foregoing, the Board notes that separate service 
connection has been established for two service-connected 
right knee disabilities, one rated as status post 
meniscectomy, and one as status post arthroscopic surgeries.  
Originally, service connection was established for residuals 
of a right knee injury, characterized as status post lateral 
meniscectomy, evaluated on the basis of instability, under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, by a rating decision 
dated November 3, 1993.  By a rating decision dated August 2, 
2001, an additional separate rating was awarded for right 
knee synovitis, status post arthroscopic surgeries, evaluated 
on the basis of limitation of motion, under Diagnostic Code 
5020.  The most recent rating decision on appeal, dated 
December 22, 2003, reflects a 30 percent rating has been 
assigned for the right knee residuals of a meniscectomy under 
Diagnostic Code 5260, based on limitation of leg flexion, and 
a separate 10 percent evaluation under Diagnostic Code 5020 
for service-connected right knee synovitis, status post 
arthroscopic surgeries.  The Board notes that criteria for 
evaluation a synovitis under Diagnostic Code 5020 specify 
that it will be rated based on limitation of motion of the 
affected part, as degenerative arthritis.  The provisions of 
38 C.F.R. § 4.14 require that the evaluation of the same 
disability (i.e. right knee limitation of motion) under 
various diagnoses is to be avoided.  It appears that the 
veteran's right knee limitation of motion is currently 
evaluated under two separate diagnoses and assigned two 
separate ratings, in violation of 38 C.F.R. § 4.14.  Further, 
the most recent rating decisions do not reference the 
previously assigned rating based on right knee instability 
under Diagnostic Code 5257, nor a discussion of whether 
separate ratings are warranted for limitation of leg flexion 
and extension.  In view of the foregoing, clarification 
and/or readjudication of these matters is required by the RO 
prior to appellate consideration of the right knee increased 
rating issues.  

The December 2003 rating decision noted above also denied 
entitlement to total disability rating based on individual 
unemployability (TDIU).  In March 2004, the appellant, 
through his accredited representative, again asserted that he 
was released from his prior employment as a result of his 
service-connected knees and had been unable to hold any 
employment since that time.  See March 17, 2004 VA Form 646.  
As this statement may be reasonably construed as a notice of 
disagreement with the denial of entitlement to TDIU within 
the one-year period following the December 2003 denial, the 
Board construes this statement as a timely filed notice of 
disagreement.  EF v. Derwinski, 1 Vet. App. 324 (1991); 38 
U.S.C.A. 7105(d) (West 2002); 38 C.F.R. § 19.26 (2004).  
Thus, the appellant is entitled to a statement of the case on 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability due to his 
service connected disabilities.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The April 2005 Informal Hearing Presentation also raised 
entitlement to service-connection for left knee arthritis on 
a direct and secondary basis.  In fact, the appellant 
requested VA medical opinions as to (1) whether the arthritis 
present in the left knee was an extension of or otherwise 
related to the service-connected left knee disability, and 
(2) whether service-connected right knee disabilities had 
aggravated existing left knee arthritis.  Allen v. Brown, 7 
Vet. App. 439 (1995).  In that regard, the VA joints 
examination in March 2002 shows a diagnosis of degenerative 
changes of the knees bilaterally without an opinion regarding 
etiology.  The November 2003 VA joints examination shows mild 
degenerative changes of the left knee with slight narrowing 
of the joint space medially.  While the VA examiner in 
November 2003 opined that the condition of the right knee was 
directly related to injury sustained in military service, he 
offered no such opinion regarding the clinical findings 
associated with the left knee.  Rather, he opined that the 
left knee did not have any problems at that point in time.  
In light of the foregoing, the Board determines that RO 
adjudication of the issue of entitlement to service 
connection for left knee arthritis is required prior to 
appellate consideration of the issue of entitlement to an 
evaluation in excess of 10 percent for residuals of a left 
knee injury.  The United States Court of Appeals for Veterans 
Claims has held that a claim which is inextricably 
intertwined with another claim which remains undecided and 
pending before VA, must be adjudicated prior to a final order 
on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1990).  As in this case, the Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim where the record does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the Appeals Management 
Center for action as follows:  

1.  The RO should arrange for the veteran 
to undergo a VA examination, conducted by 
an appropriate specialist, to determine 
the nature and extent of all left and 
right knee disability present.  If 
arthritis is identified, the examiner 
should indicate whether it is at least as 
likely as not that the arthritis is due 
to the service-connected left and/or 
right knee injury residuals.  The 
examiner should comment on any functional 
impairment due to pain, and the pathology 
associated with pain to include flare-
ups, if any.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
right and/or left knee; the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
right and left knee disabilities, and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected right and left knee 
disabilities.  All necessary tests should 
be performed.  

Then, the examiner is requested to offer 
opinions as to whether any arthritis 
present in the left and/or right knee is 
causally related to service-connected 
knee disabilities, to include, whether 
the right and/or left knee disabilities 
have aggravated the non-service connected 
arthritis.  The examiner should also 
comment on whether the veteran's service-
connected disabilities preclude him from 
engaging in substantially gainful 
employment.  The rationale for all 
opinions expressed must be explained.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  

2.  The RO should adjudicate the 
inextricably intertwined issues of 
entitlement to service connection for 
arthritis of the left knee, and 
entitlement to service connection for 
arthritis of the right knee.  Notice of 
the determinations should be provided to 
the veteran and his representative.

3.  The RO should readjudicate the 
ratings assigned for service-connected 
right knee disabilities, with 
consideration of the provisions of 38 
C.F.R. § 4.14 with regard to evaluating 
right knee disability manifested by 
limitation of motion under Diagnostic 
Codes 5020 and 5260.  Consideration 
should be made as to whether separate 
ratings are warranted under Diagnostic 
Codes 5259, 5260, and 5261 as well as 
5257.  The RO must also readjudicate the 
issue of entitlement to an increased 
rating for residuals of a left knee 
injury.  If any benefit sought on appeal 
is not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate period to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.  

4.  The RO should readjudicate the issue 
of entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  If the benefit sought 
is not granted, the RO must issue the 
appellant and his representative a 
statement of the case, including 
reference to the December 2003 rating 
decision that denied entitlement to a 
total rating for compensation purposes 
based on individual unemployability.  The 
veteran should be clearly advised of the 
need to timely file a substantive appeal 
if he wishes to complete an appeal from 
that determination.  If and only if, the 
veteran perfects the appeal as to 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability by submitting a timely 
substantive appeal should that issue be 
returned to the Board for appellate 
consideration.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


 Department of Veterans Affairs


